Citation Nr: 0512374	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  94-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) with major 
depression and tension headaches, for the period between 
January 27, 1992 and July 11, 1997.

4.  Entitlement to a total disability evaluation based on 
individual unemployability, for the period prior to June 9, 
1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to July 
1966.  He also had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) in the 
National Guard and Army Reserves from 1969 to 1984.

This matter arises from a September 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied service connection for left 
knee disability, and which assigned a 10 percent disability 
evaluation for PTSD, after granting service connection for 
the same.  The RO also reopened and denied a claim for 
service connection for the residuals of a head injury.

By a rating action dated in August 1997, the 10 percent 
disability rating assigned to the veteran's PTSD was 
increased to 50 percent, effective from January 27, 1992.  
The RO also granted the veteran a temporary total disability 
evaluation for his PTSD under 38 C.F.R. § 4.29 due to 
hospitalization from April 22, 1996, to June 30, 1996.  The 
50 percent disability rating assigned to the veteran's PTSD 
was continued for the period following the hospitalization, 
July 1, 1996.  A rating decision was issued in September 1998 
that, in part, determined that the veteran's complaints of 
major depression and tension headaches were components of his 
PTSD rather than separate entities.

By a rating action dated in May 2000, the 50 percent 
disability evaluation assigned for PTSD with major depression 
and tension headaches was increased to 70 percent, from June 
9, 1998.  The 50 percent rating was continued for the period 
prior to June 9, 1998.  The RO also granted the veteran a 
total disability evaluation based on individual 
unemployability effective from June 9, 1998.

By a rating action dated in January 2003, the veteran was 
granted a 100 percent schedular rating for PTSD with major 
depression and tension headaches.  The effective date of the 
increase was July 12, 1997.

The Board most recently remanded this matter in February 2001 
for the purpose of obtaining additional evidence and curing 
certain procedural defects.  The matter was returned to the 
Board in March 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that the veteran has chronic residuals of his in-service head 
injury.  

3.  The preponderance of the evidence is against the finding 
that the veteran has chronic disability of the left knee that 
is related to his active duty.  

4.  For the period prior to April 22, 1996, the symptoms of 
the veteran's PTSD with major depression and tension 
headaches was not manifested by more than considerable social 
and industrial impairment.

5.  The veteran's PTSD with major depression and tension 
headaches resulted in severe social and industrial impairment 
for the period from July 1, 1996, through July 11, 1997; 
however, there was no evidence that the symptoms of the 
veteran's PTSD resulted in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic and 
explosions of aggressive energy, resulting in profound 
retreat from mature behavior; a demonstrable inability to 
obtain or retain employment; or that he suffered from total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to place; or, memory loss for names of close 
relatives, own occupation, or own name.

6.  The veteran is in receipt of a total schedular rating for 
PTSD effective from July 12, 1997, and prior to that time he 
was gainfully employed with the United States Postal Service 
(USPS).


CONCLUSIONS OF LAW

1.  Chronic disability of the head (claimed as residuals of a 
head injury) was not incurred or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Chronic disability of the left knee was not incurred in 
or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  The criteria for a rating greater than 50 percent for 
PTSD with major depression and tension headaches have not 
been met for the period prior to April 22, 1996.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (1997).

4.  The criteria for a 70 percent disability rating for PTSD 
with major depression and tension headaches, but no greater, 
has been demonstrated for the period from July 1, 1996, 
through July 11, 1997.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.16(c), 4.126, 4.130, 4.132, Diagnostic Code 9411 (1997); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, 4.132, 
Diagnostic Code 9411 (2004).

5.  The criteria for a total disability evaluation based on 
individual unemployability, for the period prior to June 9, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By a letter dated in March 2002, the RO advised the veteran 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims for service connection and increased 
ratings, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  Similar letters were also 
mailed to the veteran in June 2002 and July 2003.

The September 1992 rating decision, April 1993 statement of 
the case (SOC), August 1997 rating decision, September 1997 
supplemental statement of the case (SSOC), September 1998 
rating decision, September 1998 SSOC, May 2000 rating 
decision, January 2003 rating decision, and SSOCs dated in 
January 2003, April 2003, and December 2003 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claims for service connection and increased 
ratings.  The April 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran's service medical records are included with the 
claims folder.  The medical records have been obtained from 
the Ft. Lyons VA Medical Center (VAMC) and the Denver VAMC.  
The record also includes the veteran's health records from 
the USPS, which were obtained through the U.S. Office of 
Personnel Management.  Statements from J.M. Riley, M.D., J.F. 
Georges, O.D., B.F. Magsamen, M.D., and VA employed 
physicians and healthcare providers have been considered.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  
Administrative records from the United States Postal Service 
(USPS) are also of record.  VA examinations were conducted in 
July 1992, May 1997, and June 1998.  The Board therefore 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
pertinent part, that the law requires only the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see 
also 38 C.F.R. § 3.6, which defines active duty, ACDUTRA and 
INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Residuals of a Head injury

Service medical records document that the veteran sustained a 
head injury in April 1964 when he landed on his head 
following a parachute jump.  He was seen for complaints of 
"wooziness."  The impression was post concussion syndrome.  
No additional testing was performed.  Subsequent service 
medical records are absent any findings of treatment of post 
concussion syndrome or any other symptoms related to the 1964 
head injury.  The veteran's service discharge examination 
indicated that his head and neurologic system were normal.  
Examinations conducted in September 1981 and March 1984 by 
the Army Reserves also described the veteran's head and 
neurologic system as normal.

Treatment records from the Ft. Lyons VAMC and Denver VAMC 
document that the veteran was seen in January 1992 for 
complaints of a penlight like bright spot in his left eye and 
right eye.  He also provided a history of recent problems 
with eye pressure, eye pain, headaches, dizziness, fainting 
spells, and blurred vision.  Following an ophthalmology 
examination, the veteran was diagnosed as having presbyopia, 
blurry disc margins in both eyes nasally, and bitemporal 
field loss.  A neurological examination was conducted in 
January 1992.  The veteran demonstrated bilateral hemianopia.  
Facial sensitivity was positive.  The impression was possible 
pituitary mass.  However, a March 1992 treatment note 
indicated that the veteran had a left homonymous field loss 
that was possibly related to his in service head injury.  
There was no indication that the veteran's service medical 
records were reviewed.

A July 1992 report from J.F. Georgis, O.D., was also reviewed 
and considered.  The veteran gave a history of sustaining a 
blow to the back of his head in 1964, and that he was 
diagnosed as having post concussion syndrome.  He said he had 
experienced headaches on a daily basis since that injury.  
The veteran also complained of a balance problem.  He said he 
began to notice a flashing light in his left eye in October 
1991.  An internal visual examination revealed vitreous 
floaters in both eyes.  However, Dr. Georgis indicated that 
floaters were commonly seen in head injury and non-injury 
patients.  No visual field loss was noticed.  The veteran was 
slightly presbyopic.  Sensorimotor examination revealed a 
moderate degree of midline shift to the veteran's right side.  
The impression was post trauma vision syndrome with a 
moderate midline shift.  Dr. Georgis opined that the problem 
was the result of his 1964 accident.

The opinion from Dr. Georgis and the March 1992 VA treatment 
note are the only medical evidence that favor the veteran's 
contention that he suffers from residuals of a head injury.  
Indeed, the preponderance of the evidence in this case is 
strongly against the finding that the veteran suffers from 
any chronic residuals related to his in-service head injury.  
VA medical examinations conducted in July 1992, May 1997, and 
June 1998 all indicate that the veteran's complaints of 
headaches are related to his service connected PTSD, and that 
he does not have a current visual problem that can be related 
to his in-service head injury.  

A July 1992 VA eye examination report indicated that the 
veteran visual fields were full in both eyes.  His eyes 
seemed to line up in midline with head straight.  No finding 
was made relating any visual problem to the veteran's history 
of sustaining a head injury.  A May 1997 VA eye examination 
indicated that the veteran's only visual problem was a 
refractive error, which the examiner stated was "not" 
related to his in-service head injury.  Indeed, the report of 
a May 1997 general medical examination included the 
assessment that the veteran's history of closed head injury 
with post concussion syndrome was currently resolved.

With regard to the veteran's complaints of headaches and 
dizziness, the report of a July 1992 VA psychiatric 
examination included the conclusion that the veteran's 
headaches were probably related to his emotional state rather 
than any basic physical cause.  A similar finding was made in 
the report of a July 1992 VA general medical examination.  In 
that report, the examiner stated that the veteran had a 
normal neurological evaluation, and that his complaints of 
daily headaches with lightheadedness and nausea was most 
likely related to stress or hypoglycemia.  The report of the 
May 1997 VA general medical examination also indicated that 
the veteran's complaints of headaches were of "tension 
origin," and that they were exacerbated by stress.  The 
examiner found that the headaches are "definitely not 
related" to the closed head injury and post-concussion 
syndrome that the veteran suffered in service.  Further, as 
noted above, the examiner specifically stated that the 
veteran's history of closed head injury with post concussion 
syndrome was currently resolved.  The June 1998 VA 
psychiatric examination also diagnosed the veteran as 
suffering from tension headaches, which were due to and the 
result of his service connected PTSD.  In each report, there 
was an indication that the veteran's complete claims file, to 
include his service medical records, were reviewed.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In the present case, the Board finds that the July 1992, May 
1997, and June 1998 VA examination reports are clearly more 
probative than the opinions rendered in the March 1992 VA 
treatment note and by Dr. Georgis.  The conclusions contained 
in the VA examinations were based on a complete review of the 
record.  The VA examinations also involved comprehensive 
testing that was administered to determine whether the 
veteran's complaints of headaches and visual problems were 
the result of his documented in-service head injury.  The 
reports of the May 1997 and June 1998 VA examinations 
included detailed explanations as to why the examiners 
believed the veteran's complaints of headaches were due to 
his service connected PTSD rather than a head injury.  
Finally, the Board is persuaded by the fact that multiple VA 
examiners came to the same essential conclusion - that the 
veteran does not currently suffer from the residuals of a 
head injury.  

On the other hand, Dr. Georgis' opinion was rendered without 
the benefit of reviewing the veteran's complete claims file.  
The range of tests administered by Dr. Georgis appear limited 
when compared to the tests administered by the VA examiners.  
The findings contained in the March 1992 VA treatment note 
merely indicated that it was possible that the veteran had a 
left homonymous field loss due to his in service head injury.  
Such evidence lacks significant probative value.  See Stegman 
v. Derwinski, 3 Vet. App. 228 (1992) (held that evidence 
favorable to the veteran's claim that did little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure was insufficient to 
establish service connection)
.
In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for residuals of a head injury and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Residuals of Left Knee Injury

Service medical records from the veteran's service with the 
Army Reserves show that he injured his left knee in June 
1973.  He injured the knee during a parachute exercise.  The 
initial impression was medial collateral ligament tear.  An 
orthopedic consult, however, only described the veteran as 
having a Grade II sprain.  He was placed on light duty for 
several weeks.  The veteran was seen in August 1976 for 
complaints of recurring left knee pain.  No impression was 
made.  At service discharge, the veteran's lower extremities 
were reported as normal.  Examination reports dated in 
September 1981 and March 1984 indicated that the veteran's 
lower extremities were normal.  No findings were made with 
regard to a disability of the left knee.

Evidence considered in support of the veteran's claim of 
service connection includes an April 1992 treatment note from 
the Denver VAMC.  At that time, the veteran complained of 
pain and swelling of the left knee on prolonged standing.  He 
provided a history of tearing the ligament of his left knee.  
There was positive medial and lateral laxity with collapse.  
X-rays showed loss in the medial joint space.  The impression 
was early degenerative joint disease of the left knee.

A May 1992 examination report from Dr. Magsamen has also been 
considered.  The veteran gave a history of injuring his left 
knee in 1973.  He also reported that he had recently been 
evaluated at a VA medical center, and that he had been told 
that he had a ligament injury and some related degenerative 
arthritis.  His current complaints were that he was 
experiencing some pain along the medial joint line.  There 
was no effusion in the knee.  There was as some crepitus 
under the patella.  The McMurray's sign was negative.  
Lachman sign was Grade I, but with a good end point 
indicating probably an incomplete tear of the anterior 
cruciate at the left knee that healed with some elongation.  
X-rays of the knee were  "unremarkable." The diagnosis was 
elongated partial tear of the anterior cruciate ligament with 
associated early degenerative arthritis on the medial joint 
line.  There was no indication that Dr. Magsamen reviewed the 
veteran's claims file.  

The veteran was afforded a VA general medical examination in 
July 1992.  With regard to his left knee, there was no 
evidence of erythema, edema, or enduration.  There was no 
evidence of joint effusion and range of motion was full.  
There was no evidence of instability of the knee.  He had 
stable medial and collateral ligaments and there was no 
evidence of chondromalacia of the patella.  X-rays of the 
left knee were normal.  The impression was discomfort of the 
left knee, residuals of a mild sprain.  

Similar findings were made when the veteran's left knee was 
examined in May 1997.  The report of this examination 
indicated that there was no joint swelling or erythema.  
There was no laxity to anterior or posterior drawer test.  
There was also no laxity to varus or valgus stress.  
McMurray's was negative.  Range of motion was full.  Muscle 
strength was 5/5.  X-rays of the knee showed no evidence of 
fractures or dislocations.  The joint spaces were well 
preserved.  The impression was that there was insufficient 
evidence present to warrant a diagnosis of an acute or 
chronic condition or the residuals thereof.  

The Board finds that the preponderance of the evidence is 
against the finding that the veteran suffers from chronic 
disability of the left knee that is related to service.  The 
Board is cognizant that Dr. Magsamen diagnosed the veteran as 
having an elongated partial tear of the anterior cruciate 
ligament with associated early degenerative arthritis on the 
medial joint line, and that the April 1992 VA treatment note 
indicated that the veteran suffered from early degenerative 
arthritis of the left knee.  These were the only post-service 
documents that appear to diagnose a disability of the left 
knee.  

The more recent VA examinations failed to make findings of 
arthritis or a tear of the anterior cruciate.  X-rays taken 
in July 1992 and May 1997 were normal.  There was no evidence 
of arthritis.  Both examinations were also negative for 
evidence of laxity of the knee.  The Board also notes that VA 
treatment records dated between May 1992 and October 2002 
make no reference to treatment or diagnosis of a chronic 
disability of the knee.  In other words, as stated in the May 
1997 examination report, there is insufficient evidence 
present to warrant a diagnosis of the an acute or chronic 
disability of the knee.  

The Board recognizes that the report of the July 1992 VA 
examination diagnosed the veteran as having left knee 
discomfort as a residual of his in-service injury.  VA does 
not generally grant service connection for symptoms alone, 
without an identified basis for those symptoms.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Here, as 
noted above, the veteran's complaints of discomfort could not 
be ascribed to any chronic disability of the knee.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for residuals of a left knee injury and that, 
therefore, the provisions of § 5107(b) are not applicable.

Increased Rating for PTSD with Major Depression and Tension 
Headaches

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The veteran's claim for an increased evaluation for PTSD 
originated from the RO decision that granted service 
connection for that disability.  The claim therefore stems 
from the initial rating assigned.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Here, as discussed in the 
Introduction of this decision, the veteran is currently 
receiving a 100 percent schedular rating for his service 
connected psychiatric disability.  The 100 percent rating was 
made effective from July 12, 1997 rather than the veteran's 
1992 date of claim.   Thus, there remains the issue of 
whether the veteran is entitled to a disability evaluation in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD) with major depression and tension headaches, for the 
period between January 27, 1992 (the date he filed his claim 
for compensation) and July 11, 1997.

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating 
psychiatric disabilities.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment. In 
other words, the impairment of earning capacity.38 C.F.R. § 
4.129.  The severity of disability was to be based upon 
actual symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over- 
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials. 38 C.F.R. § 4.130.

Prior to November 7, 1996, where the veteran's only 
compensable service-connected disability is a mental 
disorder, as in this case, the provisions of 38 C.F.R. § 
4.16(c) were for consideration.  In such cases, the mental 
disorder would be assigned a 100 percent schedular evaluation 
under the appropriate diagnostic code if the mental disorder 
was rated as 70 percent disabling and precluded the veteran 
from securing or following a substantially gainful 
occupation.  While this regulation was been eliminated in the 
November 1996 revision it can still be considered and applied 
since this appeal was pending prior to its elimination.  
VAOPGCPREC 7-2003.

The veteran is currently assigned a 50 percent disability 
rating for his PTSD with major depression and tension 
headaches for the period between January 27, 1992 and July 
11, 1997.  Prior to November 1996, a 70 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  38 
C.F.R. § Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent was met, a 100 percent 
evaluation rating shall be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

Effective from November 7, 1996, a 70 percent rating is 
assignable when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Diagnostic Codes 9411 
(2004).


The next and highest rating, a 100 percent scheduler 
evaluation, contemplates total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores 
ranging between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

As discussed above, the veteran was hospitalized as a result 
of his PTSD and depression from April 22, 1996, to June 30, 
1996.  The RO assigned a temporary total disability 
evaluation under 38 C.F.R. § 4.29 for this time period.  On 
review of the record, the Board finds that the criteria for a 
rating greater than 50 percent for PTSD with major depression 
and tension headaches was not met for the period prior to 
April 22, 1996.  The Board has considered an April 1991 
report from the veteran's treating psychologist that 
describes the veteran's PTSD as being mild to moderate; an 
April 1992 report from Dr. Riley that indicated that the 
veteran continued to be a very productive and high 
functioning member of society despite his PTSD symptoms, and 
that with treatment he should be able to extend his period of 
useful employment; the report of a July 1992 VA examination 
that described the symptoms of the veteran's PTSD as being 
mild; and VA outpatient records that indicate that the 
veteran received routine counseling for PTSD with mild to 
moderate symptoms, and that he was responding positively to 
therapy.  In other words, there was no evidence that the 
symptoms of the veteran's resulted in severe impairment in 
the ability to obtain or retain employment.  The veteran's 
symptoms, as described by the medical evidence, more closely 
approximate the criteria for a 50 percent evaluation, and the 
veteran's PTSD with major depression and tension headaches 
does not warrant a higher rating for the period from January 
27, 1992, to April 21, 1996.  

The record shows that the veteran was hospitalized on April 
22, 1996, as a result of his service connected PTSD.  A 
discharge summary indicated that the veteran had gradually 
improved and that he went home on several different passes to 
determine how stable he was outside the hospital.  Although 
he was to be stable and no longer a risk to himself, the 
veteran was assigned a score of 40-50 on the GAF scale.  The 
veteran was discharged from the hospital on June 19, 1996.  

Outpatient treatment records dated between June 1996 and July 
1997 show continued treatment for the veteran's PTSD.  A 
September 1996 general note indicated that the veteran was 
doing "better," and that wanted to start work.  In December 
1996, the symptoms of the veteran's PTSD and depression were 
noted to be present but less intense.  There was some 
speculation, however, on whether he could return to work.  In 
March 1997, the veteran was noted to be in the process of 
filing for a disability pension.  His treating psychiatrist 
indicated that he did not know whether the veteran would be 
able to go back to an employment setting like the one he was 
currently in, but that he might be able to work in a 
different type working condition.  In April 1997, it was 
reported that the veteran was negotiating an agreement that 
would allow him to return to work at the USPS but in a non-
supervisory position.  One week later the veteran reported 
that he had decided to pursue a disability retirement.  A 
treatment note dated in May 1997 indicated that the veteran 
was feeling better and was working shifts at night in a non-
supervisory position.  Similarly, in June 1997, the veteran 
reported he liked working as a clerk on the night shift.  He 
said he enjoyed being able to see the accomplishments of his 
physical labor (lifting, sorting, and preparing mail for 
routes) as opposed to his earlier supervisory 
responsibilities.

In a February 1997 letter to the USPS, the veteran's treating 
VA psychologist reported that the veteran's depression and 
PTSD rendered him unable to sustain gainful employment or 
provide continued useful services in any work or with the 
USPS.  The physician stated that it was highly unlikely that 
his condition would improve in the next year to a point that 
he would return to work.  He assigned the veteran a score of 
35/50 on the GAF scale.

In an April 1997 letter to the USPS, the veteran's treating 
psychiatrist indicated that the veteran's condition had 
stabilized but that it was recommended that the veteran not 
return to work.  He said that he did not believe any 
additional recovery would allow him to return to his original 
supervisory position at the USPS.  The veteran was assigned a 
score of 40/50 on the GAF scale.

The veteran was afforded a VA psychiatric examination in May 
1997.  At that time, he indicated that he had returned to 
work as a temporary worker with flexible hours.  He reported 
that he was working about 32 hours a week.  However, he said 
his boss had told him he should look for other employment.  
On mental status evaluation, the veteran tended to be 
circumstantial and rambled with his presentation.  His speech 
was mildly pressured.  He was oriented to time, place, and 
person.  Recent and remote memory was intact.  His mood was 
depressed.  His affect was constricted.  There was no 
indication of a thinking disorder.  The examiner stated that 
it was "questionable" whether the veteran should return to 
work at the post office.  However, he added that the veteran 
certainly should be able to do a fair range of semi-skilled 
work, particularly in a position which had minimal social 
interaction and little or no contact with the public.  The 
examiner's conclusion was that the veteran was employable in 
occupations other than with the USPS.  He was assigned a GAF 
score of 60.

Personnel records from the USPS have been reviewed.  The 
records include an October 1996 Merit Performance Evaluation 
showing that the veteran work performance was rated as 
"unacceptable" for the period between September 1995 and 
September 1996.  An October 1996 letter indicates that the 
"unacceptable" rating was assigned because the veteran took 
excessive amounts of sick leave to avoid work assignments.  
In January 1997, the veteran filed an application for 
immediate retirement.  He accepted a demotion in April 1997.  
He filed an application for disability retirement in May 
1997.  His last date of full employment was July 11, 1997.

There seems little question that the symptoms of the 
veteran's PTSD with depression resulted in severe social and 
industrial impairment.  Following his hospitalization, the 
record shows that veteran did not return to work on a full-
time basis due to his PTSD symptoms.  There were also 
findings that his PTSD symptoms interfered his work 
productivity and that he took excessive sick leave.  He was 
also assigned GAF scores between 35 and 50, which denotes 
serious symptoms to major impairment.  In consideration of 
the above evidence, the Board finds that the criteria for a 
70 percent disability rating for PTSD with major depression 
and tension headaches, but no greater, have been demonstrated 
for the period from July 1, 1996, to July 11, 1997.

The Board finds that the symptoms of the veteran's PTSD 
during this period, however, did not more closely approximate 
the criteria for a 100 percent disability rating.  There was 
no evidence that the symptoms of the veteran's PTSD resulted 
in virtual isolation in the community or totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy, resulting in profound retreat from mature behavior.  
Further, under the revised rating criteria, the veteran did 
not exhibit such symptoms as persistent hallucinations, gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
or disorientation to place; or, memory loss for names of 
close relatives, own occupation, or own name.  

With regard to the question of whether the symptoms of the 
veteran's PTSD resulted in a demonstrable inability to obtain 
or retain employment (a criteria for a 100 percent rating 
under the "old" disability schedule), the Board recognizes 
that the February and April 1997 letters to the USPS describe 
the veteran as being unable to sustain gainful employment, 
and that the veteran was assigned GAF scores between 35 and 
50, which would be indicative of serious symptoms to major 
impairment.  However, it is also noted that those letters 
were written in contemplation of the veteran pursuing a claim 
for disability retirement.  The record shows that the veteran 
continued to work at the USPS during this time period.  The 
report of the May 1997 VA examination clearly indicated that 
the veteran was capable of doing semi-skilled work for an 
employer other than the USPS.  He was assigned a GAF score of 
60, which is indicative of only moderate symptoms.  Indeed, 
following a negotiated demotion to a non-supervisory 
position, the veteran reported increased satisfaction with 
his job and job performance in June 1997.  The Board 
therefore finds that the preponderance of the evidence is 
against the finding that the symptoms of the veteran's PTSD 
resulted in a demonstrable inability to obtain or retain 
employment for the time period in question.  

A disability rating in excess of 70 percent for the period 
from July 1, 1996, to July 11, 1997, is not warranted.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1997 & 2004).

In granting the veteran a rating of 70 percent for the period 
from July 1, 1996, to July 11, 1997, the Board has considered 
the provisions of the "old" 38 C.F.R. 4.16(c).  That 
regulation provided that when the only compensable service-
connected disability was a mental disorder assigned as 70 
percent disabling, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder would be assigned a 100 
percent schedular rating.  However, as explained above, the 
Board finds that the symptoms of the veteran's PTSD with 
major depression and tension headaches did not preclude him 
from securing or following a substantially gainful 
occupation.

Total Disability Evaluation Based on Individual 
Unemployability

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  38 C.F.R. § 4.15 (2004)

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993). The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.

The veteran filed an application for total disability 
evaluation based on individual unemployability on December 4, 
1996.  By virtue of this decision, which has assigned a 70 
percent disability rating for the period from July 1, 1996, 
to July 11, 1997, the veteran met the schedular requirement 
for a total disability evaluation based on individual 
unemployability.  The record establishes, however, that the 
veteran maintained his employment with the USPS until July 
12, 1997.  The evidence shows that the veteran was working 
32-hour shifts in May 1997, and he reported in June 1997 that 
he enjoyed his new job functions.  The May 1997 VA 
examination also indicated that the veteran was likely 
capable of semi-skilled work with an employer other than the 
USPS.  In other words, prior to July 12, 1997, there is no 
evidence that the veteran was unemployed or that he had been 
rendered unemployable as a result of his service connected 
disabilities.  Since the veteran is in receipt of a total 
schedular rating effective July 12, 1997, and a total 
disability evaluation based on individual unemployability can 
only be assigned when a total schedular rating is not in 
effect (see 38 C.F.R. § 4.16 (a)), there is no basis for 
assigning an effective date prior to June 9, 1998.


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to a disability evaluation in excess of 50 
percent for PTSD with major depression and tension headaches 
is denied for the period prior to April 22, 1996.

Entitlement to a 70 percent disability rating for PTSD with 
major depression and tension headaches is granted for the 
period from July 1, 1996, through July 11, 1997, subject to 
the criteria governing payment of monetary benefits.

Entitlement to a total disability evaluation based on 
individual unemployability is denied for the period prior to 
June 9, 1998.



                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


